Information to identify the case:
Debtor 1              Kira R. Armstrong                                           Social Security number or ITIN   xxx−xx−3090
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Illinois

Case number: 19−22465



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Kira R. Armstrong

                                                                          For the court: Jeffrey P. Allsteadt, Clerk
           November 27, 2019                                                             United States Bankruptcy Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                               page 1
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 19-22465-JPC
Kira R. Armstrong                                                                       Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: admin                  Page 1 of 2                   Date Rcvd: Nov 27, 2019
                               Form ID: 318                 Total Noticed: 32


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 29, 2019.
db             +Kira R. Armstrong,    2012 S. 5th Ave., Apt. 2s,    Maywood, IL 60153-3260
28093863       +Amsher Collection Svcs,    4524 Southlake Pkwy Ste,    Hoover, AL 35244-3270
28093865       +Bank of America,    Bankruptcy Department,   PO Box 982284,    El Paso, TX 79998-2284
28093869        City of Chicago Dept. of Revenue,    Camera Enforcement Violation,    PO Box 88292,
                 Chicago, IL 60680-1292
28093870       +City of Chicago Parking,    Department of Finance,    P. O. Box 6330,   Chicago, IL 60680-6330
28093871       +Credence Resource Mana,    17000 Dallas Pkwy Ste 20,    Dallas, TX 75248-1938
28093879       +Illinois Tollway,    PO Box 5544,   Chicago, IL 60680-5491
28093882       +Maywood Housing Authority,    801 S. 5th Ave.,   Maywood, IL 60153-2456
28093884       +NCB Management Service,    1 Allied Drive,   Trevose, PA 19053-6945
28093886       +Secretary of State,    Attn: Bankruptcy Department,    PO Box 7848,   Madison, WI 53707-7848
28093887        Secretary of State License Renewal,    3701 Winchester Road,    Springfield, IL 62707-9700
28093888       +TCF Bank,   800 Burr Ridge Pkwy,    Burr Ridge, IL 60527-0865
28093889        The Illinois Tollway,    2700 West Ogden Avenue,    Downers Grove, IL 60515-1703
28096739        Vad Enterprises,    Brookfield, IL 60513
28093890       +Village of Oakbrook,    Bankruptcy Department,   PO Box 457,    Wheeling, IL 60090-0457

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: FDRHERZOG.COM Nov 28 2019 06:28:00       David R Herzog,    Herzog & Schwartz PC,
                 77 W Washington Suite 1400,    Chicago, IL 60602-3228
28118823        EDI: PHINAMERI.COM Nov 28 2019 06:28:00       Americredit Financial Services, Inc.,
                 Dba GM Financial,    P.O Box 183853,    Arlington, TX 76096
28093864       +EDI: PHINHARRIS Nov 28 2019 06:33:00       Arnold Scott Harris, P.C.,
                 111 W. Jackson Blvd. Ste. 600,    Chicago, IL 60604-3517
28093866       +E-mail/Text: bankruptcies.notifications@bcu.org Nov 28 2019 02:01:55         Baxter Credit Union,
                 PO Box 8133,    Vernon Hills, IL 60061-8133
28093867       +E-mail/Text: bfsbankruptcy@barrmgmt.com Nov 28 2019 02:02:40        Broadway Financial,
                 3755 N Halsted,    Chicago, IL 60613-3906
28093868       +EDI: CAPITALONE.COM Nov 28 2019 06:28:00       Capital One Bank Usa NA,    Po Box 30281,
                 Salt Lake City, UT 84130-0281
28093872       +E-mail/PDF: creditonebknotifications@resurgent.com Nov 28 2019 02:09:23         Credit One Bank NA,
                 Po Box 98872,    Las Vegas, NV 89193-8872
28093873       +EDI: NAVIENTFKASMDOE.COM Nov 28 2019 06:28:00       Dept Of Ed/navient,    Po Box 9635,
                 Wilkes Barre, PA 18773-9635
28093874       +EDI: AMINFOFP.COM Nov 28 2019 06:28:00       First Premier Bank,    3820 N. Louise Ave.,
                 Sioux Falls, SD 57107-0145
28093875       +EDI: PHINAMERI.COM Nov 28 2019 06:28:00       Gm Financial,    Po Box 181145,
                 Arlington, TX 76096-1145
28093876       +E-mail/Text: bankruptcy@huntington.com Nov 28 2019 02:00:53        Huntington Bank,
                 Bankruptcy Department,    PO Box 89424,    Cleveland, OH 44101-6424
28093878        E-mail/Text: rev.bankruptcy@illinois.gov Nov 28 2019 02:01:00
                 Illinois Department of Revenue,    Bankrtupcy Section,     PO Box 19035,
                 Springfield, IL 62794-9035
28093877        E-mail/Text: rev.bankruptcy@illinois.gov Nov 28 2019 02:01:00
                 Illinois Department of Revenue,    Bankruptcy Department,     PO Box 64338,
                 Chicago, IL 60664-0338
28093880        EDI: JEFFERSONCAP.COM Nov 28 2019 06:28:00       Jefferson Capital Systems,     16 Mcleland Rd,
                 Saint Cloud, MN 56303
28093880        E-mail/Text: JCAP_BNC_Notices@jcap.com Nov 28 2019 02:01:38        Jefferson Capital Systems,
                 16 Mcleland Rd,    Saint Cloud, MN 56303
28093881       +EDI: CHASE.COM Nov 28 2019 06:33:00       JPMCB Card Services,    PO Box 15369,
                 Wilmington, DE 19850-5369
28093883       +EDI: NAVIENTFKASMSERV.COM Nov 28 2019 06:28:00       Navient,    Po Box 9500,
                 Wilkes Barre, PA 18773-9500
28093885       +EDI: CBSPLS.COM Nov 28 2019 06:33:00       PLS Financial Solutions of Illinois,
                 10352 Roosevelt Road,    Westchester, IL 60154-2521
                                                                                                TOTAL: 18

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                          TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
District/off: 0752-1                  User: admin                        Page 2 of 2                          Date Rcvd: Nov 27, 2019
                                      Form ID: 318                       Total Noticed: 32


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 29, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 27, 2019 at the address(es) listed below:
              David M Siegel   on behalf of Debtor 1 Kira R. Armstrong davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              David R Herzog   drhlaw@mindspring.com,
               herzogschwartz@gmail.com;il59@ecfcbis.com;drh@trustesolutions.net
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 3
